Respondent's petition for rehearing on the merits is denied.
Appellants' petition for rehearing asks that final judgment be ordered in their favor rather than that the case be remanded simply *Page 647 
for a new trial. Accompanying that petition is a motion to modify our decision accordingly. That motion is granted. The case will be remanded, not for a new trial but for the amendment of the conclusions of law to put them in accord with our decision herein, so that judgment for plaintiffs for a restitution of the premises may be entered.
So ordered. *Page 648